¥2       Case 1:19-cv-07771-PKC-DCF Document 4o                  i--11eu J.£.tU'-t/.J.~   , .... ~ ..... -   -·   .
          Case 1:19-cv-07771-PKC-DCF Document 49 Filed 12/18/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

                                   CASE NO.: 1:19-cv-07771(PKC)
 KATLYN DOE,

                  Plaintiff,

 vs.
                                                                          USDCS~NY
 DARREN K. INDYKE AND                                                     DOCUMENT
 RICHARD D. KAHN AS JOINT                                                 ELSCTRONICALLY FILED
 PERSONAL REPRESENTATIVES OF
                                                                          DOC#:                    I          :       ,   '
 THE ESTATE OF JEFFREY E. EPSTEIN,
 NINE EAST 71ST STREET, CORPORATION,                                      DATEFIIfP:                    f    1J{~iz1r.
 FINANCIAL TRUST COMPANY, INC.,
 NES, LLC, FLORIDA SCIENCE
 FOUNDATION, INC., MAPLE, INC.,
 LSJ, LLC, HBRK ASSOCIATES, INC.,
 JEGE, INC.,
             Defendant.
 -----------------I
                               ORDER ON PLAINTIFF'S ANONYMITY

          IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

 this action and their respective counsel ofrecord, shall adhere to the following terms:

       1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiff shall disclose
          Plaintiff's identity to Counsel of Record for Defendants, in writing.

       2. Counsel of Record for Defendants may disclose Plaintiff's identity only to Defendants and
          any attorneys, paralegals, and clerical or other assistants working with or for Defendants
          on matters related to this action; and the recipients of such information shall not disclose it
          to any other persons.

       3. If Defendants wish to disclose Plaintiff's identity to any person not otherwise permitted to
          receive such information under this Order, Defendants are limited to doing so in connection
          with defending this action, and must require such person to first execute a non-disclosure
          agreement, in a form agreed to by the parties, that prevents such person from disclosing
          Plaintiff's identity to any other persons. Defendants must maintain a list of all such persons
          to whom Plaintiffs identity is disclosed and copies of the executed non-disclosure
          agreements, all of which are subject to in camera inspection.
        Case 1:19-cv-07771-PKC-DCF Documem 4!:l i--11~u J..t:..,v...,,.,_.., , ~~- __
        Case 1:19-cv-07771-PKC-DCF Document 49 Filed 12/18/19 Page 2 of 2



   4. All portions of pleadings, motions or other papers filed with the Court that disclose
      Plaintiff's identity shall be filed under seal with the Clerk of the Court and kept under seal
      until further order of the Court. The parties shall use their best efforts to minimize such
      sealing. Any party filing a motion or any other papers with the Court under seal shall also
      publicly file a redacted copy of the same, via the Court's Electronic Case Filing system,
      that redacts the Plaintiff's identity and text that would reveal Plaintiff's identity.

   5. The parties may seek to modify or amend this Order at any time upon motion to the Court
      or by stipulation.

SO ORDERED.

Date:    of/Y4/
        New od~ew York                               P. Kevin Gastel
                                                     United 8tat~s Distriet Juagc



                                                       DEBRA FREEMAN
                                               UNITED STATES MAGISTRATE JUDGE
                                               SOUTHERN DISTRICT OF NEW VORK..




                                                2
